JUSTICE GEIGER, dissenting: I respectfully dissent. In the instant case, I do not believe that the trial court had jurisdiction to grant the plaintiffs motion to vacate the DWR A court has the inherent authority to review its own judgments. See People v. Watson, 394 Ill. 177, 180 (1946); see also In re Application of the County Collector, 281 Ill. App. 3d 467, 478 (1996). However, through the passage of time, a court loses its jurisdiction to review its judgments. See Cook v. Wood, 24 Ill. 295, 297 (1860); see also Krotke v. Chicago, Rock Island & Pacific R.R. Co., 26 Ill. App. 3d 493, 496 (1974). Specifically, a trial court loses its jurisdiction to vacate an order of dismissal, entered with or without prejudice, after 30 days. Kempa v. Murphy, 260 Ill. App. 3d 701, 704 (1994). After 30 days, a plaintiff whose cause is dismissed for want of prosecution may revest the trial court with jurisdiction by refiling his action pursuant to section 13 — 217 of the Code. See 735 ILCS 5/13 — 217 (West 2000). The plaintiff has the option to refile the action within one year of the entry of the DWP order or within the remaining period of limitations, whichever is greater. 735 ILCS 5/13 — 217 (West 2000); see also S.C. Vaughan Oil Co., 181 Ill. 2d at 497. In the instant case, the plaintiffs motion to vacate the DWP was filed more than 30 days after the dismissal. Accordingly, the trial court was without jurisdiction to grant the motion to vacate, and the plaintiff instead should have refiled his action pursuant to section 13 — 217 of the Code. In an attempt to circumvent the refiling requirements of section 13 — 217, the majority suggests that the trial court possessed the authority to rule on the plaintiffs motion to vacate the DWP pursuant to section 2 — 1301(e) of the Code (735 ILCS 5/2 — 1301(e) (West 2000)). Section 2 — 1301(e) provides that “[t]he court may in its discretion, before final order or judgment, set aside any default.” 735 ILCS 5/2— 1301(e) (West 2000). In order to reach its conclusion that a trial court may vacate a DWP more than 30 days after its entry under section 2 — 1301(e), the majority implicitly finds that a dismissal for want of prosecution is equivalent to a default. I believe that this is clearly improper. A default is a judgment entered in the plaintiffs favor and against the defendant rendered upon an omission by the defendant, such as the defendant’s failure to appear or plead. See Ballentine’s Law Dictionary 322 (3d ed. 1963). In contrast, a DWP is a dismissal of the plaintiffs action rendered upon the plaintiffs failure to appear or prosecute his case. See Ballentine’s Law Dictionary 1357 (3d ed. 1963). Thus, it is clear that the majority mischaracterizes a DWP as a default. Therefore, contrary to the majority’s holding, section 2 — 1301(e) did not provide the trial court with the authority to vacate the DWP more than 30 days after its entry. Finally, I also note that the majority’s interpretation of section 2 — 1301(e) is inconsistent with the general rules of statutory construction. It is well settled that courts should avoid interpretations of a statute that render any portion of it meaningless surplusage. McNamee v. Federated Equipment & Supply Co., 181 Ill. 2d 415, 423 (1998). Under the majority’s interpretation, a plaintiff could, pursuant to section 2 — 1301(e), move any time after 30 days to vacate a DWP up until the time that a DWP becomes a final order. Such an interpretation would render section 13 — 217 of the Code meaningless and superfluous, as there would be no need then for a plaintiff to refile his action under section 13 — 217. As the majority’s interpretation renders section 13 — 217 mere surplusage, I believe that its holding is also wrong on that basis. For all of the above reasons, I believe the trial court lacked jurisdiction to vacate its DWE I therefore would reverse the trial court’s subsequent judgment for the plaintiff.